Exhibit 10.16

 

GATHERING SERVICES AGREEMENT

 

BETWEEN

 

PRB GAS TRANSPORTATION, INC
(GATHERER)

 

AND

 

STORM CAT ENERGY (USA) OPERATING CORPORATION
(OWNER)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

GATHERING SERVICES AGREEMENT

 

RECITALS

1

 

 

ARTICLE I: OWNER’S OBLIGATIONS

1

Section 1.1 Dedication of Gas

1

Section 1.2 After-Acquired Interests

2

Section 1.3 Owner Representation and Warranties

2

Section 1.4 Owner’s Reservations

2

 

 

ARTICLE II: GATHERER’S OBLIGATIONS

2

Section 2.1 Gathering Services

2

Section 2.2 Gathering Facilities

2

Section 2.3 Receipt Points

3

Section 2.4 Delivery Points

3

 

 

ARTICLE III: TERM OF AGREEMENT

3

 

 

ARTICLE IV: GATHERING CHARGE AND PAYMENT

3

Section 4.1 Gathering Fee

3

Section 4.2 Annual True-up

3

Section 4.3 Gathering Fee Adjustments

4

Section 4.4 Alternative Power/Fuel Source Fee

5

Section 4.5 Facilities Fee For Quality Monitoring and Other Facilities

5

Section 4.6 Treating and Other Fees

5

 

 

ARTICLE V: NOTICES/INVOICES

5

 

 

ARTICLE VI: MEMORANDUM OF AGREEMENT

6

 

 

ARTICLE VII: GOVERNING LAW

6

 

 

ARTICLE VIII: MISCELLANEOUS

6

Section 8.1 Entire Agreement

6

Section 8.2 Amendments Must Be in Writing

6

Section 8.3 No Waiver

6

Section 8.4 No Third-Party Rights

6

Section 8.5 Limitation of Liability

7

Section 8.6 Severability

7

Section 8.7 Confidentiality

7

 

i

--------------------------------------------------------------------------------


 

Section 8.8 Binding Arbitration

7

Section 8.9 Right to Terminate in the Event of Governmental Jurisdiction

8

 

GENERAL TERMS AND CONDITIONS
TO THE GATHERING SERVICES AGREEMENT

 

SECTION 1: DEFINITIONS

GTC - 1

 

 

SECTION 2: NOMINATION AND SCHEDULING

GTC - 3

2.1

Nominations

GTC - 3

 

 

 

SECTION 3: CONTRACT BALANCING

 

3.1

Owner’s Obligation to Maintain Balance

GTC - 3

 

 

SECTION 4: OWNERSHIP AND CONTROL

GTC - 4

 

 

 

SECTION 5: PRESSURES

GTC - 4

 

 

 

SECTION 6: GAS MEASUREMENT AND QUALITY

 

6.1

Specifications

GTC - 4

6.2

Non-Conforming Gas

GTC - 5

6.3

Fuel Usage

GTC - 5

6.4

Line Loss and Unaccounted Gas

GTC - 6

6.5

Audit of Fuel Usage, Line Loss and Unaccounted Gas

GTC – 6

6.6

Online Performance

GTC – 6

 

 

SECTION 7: UNECONOMIC OPERATION OF GATHERER’S FACILITIES

GTC - 6

 

 

SECTION 8: FORCE MAJEURE

GTC - 7

 

 

SECTION 9: BILLING AND PAYMENT

GTC - 7

9.1

Statements

GTC - 7

9.2

Payment

GTC - 7

9.3

Disputed Statements

GTC - 8

9.4

Failure to Pay Invoice

GTC - 8

9.5

Audit

GTC – 8

 

 

SECTION 10: ASSIGNMENT

GTC - 8

 

 

SECTION 11: TAXES

GTC - 9

 

 

SECTION 12: RIGHTS OF WAY

GTC - 9

 

ii

--------------------------------------------------------------------------------


 

EXHIBIT A: AREA OF DEDICATION AND RESERVE COMMITMENT AREA

 

 

 

EXHIBIT B: FACILITIES DEVELOPMENT PLAN

 

 

 

EXHIBIT C: RECEIPT POINTS

 

 

 

EXHIBIT D: DELIVERY POINTS

 

 

 

EXHIBIT D-1: VOLUME COMMITMENTS

 

 

 

EXHIBIT E: MEASUREMENT, TESTING AND METERING

 

 

 

EXHIBIT F: MEMORANDUM OF AGREEMENT

 

 

 

EXHIBIT G: GATHERING FACILITY LIMITATIONS

 

 

 

EXHIBIT H: INITIAL FACILITIES

 

 

iii

--------------------------------------------------------------------------------


 

GATHERING SERVICES AGREEMENT

 

This Gathering Services Agreement (“Agreement”) is entered into and made this
          day of                , 2006, by and between Storm Cat Energy (USA)
Operating Corporation, a Colorado corporation (“Owner”), and PRB Gas
Transportation, Inc., a Nevada corporation (“Gatherer”) (each a “Party” and
collectively the “Parties”).

 

RECITALS:

 

WHEREAS, Owner owns, controls or is the agent with the authority to enter into
this Agreement for all right, title and interest in certain production of Gas
produced from the Area of Dedication and the Reserve Commitment Area for which
it desires to have Gathering Services performed; and

 

WHEREAS, Gatherer owns and operates the Gathering Facilities located in the
vicinity of the Area of Dedication and Reserve Commitment Area and desires to
perform such Gathering Services for Owner in the manner provided for herein; and

 

WHEREAS, the Parties have agreed that Owner shall deliver Gas to Gatherer at the
Receipt Point(s) and Gatherer shall redeliver Equivalent Quantities of Gas, less
Owner’s pro-rata share of Fuel and Lost and Unaccounted for Gas, to Owner or its
Authorized Representative at the Delivery Point(s) in accordance with the terms
and conditions set forth herein; and

 

WHEREAS, terms not defined herein are as defined in the General Terms and
Conditions attached hereto:

 

NOW, THEREFORE, in consideration of the representations, covenants, and
conditions herein contained, Gatherer and Owner hereby agree as follows:

 

ARTICLE I
OWNER’S OBLIGATIONS

 


1.1                                 DEDICATION OF GAS. OWNER HEREBY DEDICATES
AND AGREES TO DELIVER FOR GATHERING SERVICES UNDER THE TERMS AND CONDITIONS
HEREOF ALL OF OWNER’S RESERVES PRODUCED NOW OR IN THE FUTURE FROM THE AREA OF
DEDICATION AND THE RESERVE COMMITMENT AREA FOR THE TERM OF THIS AGREEMENT.


 


1.2                                 AFTER-ACQUIRED INTERESTS. IF OWNER ACQUIRES
ANY INTEREST IN GAS WITHIN THE RESERVE COMMITMENT AREA SUBSEQUENT TO THE DATE OF
THIS AGREEMENT (THE “AFTER-ACQUIRED INTERESTS”), SUCH AFTER-ACQUIRED INTERESTS
WILL LIKEWISE BE DEDICATED TO THIS AGREEMENT IN ACCORDANCE WITH SECTION 1.1,
PROVIDED, HOWEVER, IF SUCH AFTER-ACQUIRED INTERESTS ARE ALREADY DEDICATED TO
GATHERING AND/OR COMPRESSION SERVICES BY A THIRD-PARTY BY AGREEMENT ON THE DATE
OF ACQUISITION BY OWNER, THEN AT THE OPTION OF OWNER, IN ITS

 

--------------------------------------------------------------------------------


 


SOLE DISCRETION, SUCH AFTER-ACQUIRED INTERESTS SHALL BECOME DEDICATED HEREUNDER
AT THE END OF ANY PRIMARY TERM UNDER PRIOR AGREEMENT, OR UPON SUCH EARLIER DATE
AS OWNER MAY HAVE ANY RIGHT OR OPTION TO TERMINATE SUCH PRIOR AGREEMENT.


 


1.3                                 OWNER REPRESENTATION AND WARRANTIES. OWNER
WARRANTS THAT IT HOLDS TITLE TO, CONTROLS OR IS THE AGENT WITH THE AUTHORITY TO
ENTER INTO THIS AGREEMENT FOR ALL OF OWNER’S RESERVES, FREE AND CLEAR OF ALL
COMMITMENTS, INCLUDING WITHOUT LIMITATION, ANY DEDICATION OF SUCH GAS FOR USE IN
INTERSTATE COMMERCE OR SUBJECT TO THE JURISDICTION OF THE FEDERAL ENERGY
REGULATORY COMMISSION. OWNER AGREES TO TAKE NO ACTION, DIRECTLY OR INDIRECTLY,
THAT WOULD SUBJECT THE GATHERING SERVICES OR ANY PORTION THEREOF TO THE
JURISDICTION OF THE FEDERAL ENERGY REGULATORY COMMISSION OR ANY SUCCESSOR
AUTHORITY UNDER THE NATURAL GAS ACT. OWNER REPRESENTS THAT GAS DELIVERED
HEREUNDER SHALL MEET THE SPECIFICATIONS. OWNER SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS GATHERER FROM ANY AND ALL LOSS, COST, EXPENSE AND CLAIMS ARISING FROM
OR OUT OF A MATERIAL BREACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN.


 


1.4                                 OWNER’S RESERVATIONS. OWNER RESERVES THE
FOLLOWING RIGHTS AND QUANTITIES OF GAS NECESSARY TO SATISFY SAME AS DETERMINED
BY OWNER IN ITS SOLE AND REASONABLE DISCRETION (“OWNER’S RESERVATIONS”):


 


A.                                       TO OPERATE AS A REASONABLY PRUDENT
OPERATOR, PROVIDED, IN THE EVENT OWNER SHOULD COMMENCE GAS FLOW FROM A NEW WELL,
OR WORK TO REPAIR, REWORK, OR PLUG ANY WELL, OWNER WILL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO PROVIDE REASONABLE NOTICE OF SAME TO GATHERER; AND


 


B.                                      TO SEPARATE OR PROCESS THE GAS USING
ONLY MECHANICAL, AMBIENT TEMPERATURE EQUIPMENT LOCATED AT SURFACE PRODUCTION
FACILITIES AT THE WELL LOCATION; AND


 


C.                                       TO POD, POOL, COMMUNITIZE OR UNITIZE
OWNER’S RESERVES, IN WHICH EVENT THIS AGREEMENT SHALL COVER OWNER’S INTERESTS
THEREIN.


 

ARTICLE II
OBLIGATIONS OF GATHERER

 


2.1                                 GATHERING SERVICES. IN ACCORDANCE WITH THE
TERMS AND SUBJECT TO THE REQUIREMENTS OF THIS AGREEMENT, GATHERER, OR GATHERER’S
AUTHORIZED REPRESENTATIVE, SHALL TAKE DELIVERY OF 100% OF OWNER’S RESERVES
DELIVERED TO GATHERER AT THE RECEIPT POINT(S), NOW THROUGH THE TERM, SUBJECT
ONLY TO FORCE MAJEURE EVENTS, NORMAL AND ROUTINE MAINTENANCE, AND CAPACITY
CONSTRAINTS CAUSED BY DOWNSTREAM PIPELINE(S) AND RE-DELIVER EQUIVALENT
QUANTITIES OF GAS (LESS OWNER’S PRO RATA SHARE OF LOST AND UNACCOUNTED FOR GAS
AND FUEL) FOR OWNER’S ACCOUNT AT THE DELIVERY POINT(S).


 


2.2                                 GATHERING FACILITIES. IN ORDER TO PERFORM
THE GATHERING SERVICES, GATHERER AGREES TO PURCHASE, LEASE, BUILD, OWN, OPERATE
OR CAUSE TO BE PROVIDED THE

 

2

--------------------------------------------------------------------------------


 


GATHERING FACILITIES AS ARE NECESSARY TO PERFORM THE GATHERING SERVICES IN
ACCORDANCE WITH THE FACILITIES DEVELOPMENT PLAN ATTACHED HERETO AS EXHIBIT B.


 


2.3                                 RECEIPT POINTS. THE POINTS AT WHICH OWNER
SHALL DELIVER GAS TO GATHERER (“RECEIPT POINTS”) ARE AS SPECIFIED IN EXHIBIT C
ATTACHED HERETO.


 


2.4                                 DELIVERY POINTS. THE POINTS AT WHICH
GATHERER SHALL REDELIVER TO OWNER EQUIVALENT QUANTITIES OF GAS DELIVERED BY
OWNER TO THE RECEIPT POINTS (LESS OWNER’S PRO RATA SHARE OF LOST AND UNACCOUNTED
FOR GAS AND FUEL) (“DELIVERY POINTS”) ARE AS SPECIFIED IN EXHIBIT D ATTACHED
HERETO. MAXIMUM VOLUMES, IF ANY, THAT MAY BE REDELIVERED TO ANY DELIVERY POINT
SHALL BE AS SET FORTH ON EXHIBIT D.


 

ARTICLE III
TERM OF AGREEMENT

 

This Agreement shall be effective on January 1, 2006 (the ”Effective Date”),
and, unless otherwise terminated in accordance with the terms of this Agreement
shall remain in effect for a period of ten (10) Years (the “Primary Term”), and
thereafter continue in effect from Year to Year, unless terminated by either
Party upon written notice to the other Party given thirty (30) Days prior to the
end of the Primary Term or any Year thereafter. Notwithstanding the foregoing,
in the event Owner, at any time after the first five (5) years of this
Agreement, reasonably determines, acting as a prudent operator, that continued
deliveries under this Agreement are uneconomic, upon ninety (90) days’ advance
written notice to Gatherer, Owner may terminate this Agreement without
liability. For the purposes hereof, “uneconomic” shall mean circumstances under
which Owner’s revenues from Owner’s Reserves are insufficient to offset Owner’s
operating costs attributable to Owner’s Reserves, including the cost of
Gathering Services. All indemnity, confidentiality obligations, and audit rights
shall survive the termination or expiration hereof.

 

ARTICLE IV
GATHERING CHARGE AND PAYMENT

 


4.1                                 GATHERING FEE. OWNER WILL PAY GATHERER A
GATHERING FEE (“GATHERING FEE”) OF $0.471 PER MCF, SUBJECT TO SECTION 4.3, OF
OWNER’S GAS DELIVERED TO THE MEASUREMENT POINTS WITHIN TEN (10) DAYS AFTER THE
INVOICE IS RECEIVED BY OWNER. OWNER SHALL BE RESPONSIBLE FOR ITS PRO RATA SHARE
OF FUEL, AND LOST AND UNACCOUNTED FOR GAS.


 


4.2                                 ANNUAL TRUE-UP.


 


4.2.1                        ANNUAL TRUE-UP. OWNER HAS COMMITTED TO DELIVER THE
ANNUAL VOLUME COMMITMENT AS LISTED ON EXHIBIT D-1 TO THE MEASUREMENT POINTS. IF,
AT THE END OF EACH CALENDAR YEAR, THE ACTUAL QUANTITY OF GAS MEASURED BY
GATHERER AT THE MEASUREMENT POINTS IS LESS THAN THE ANNUAL VOLUME COMMITMENT FOR
THE APPLICABLE YEAR, OWNER SHALL PAY GATHERER AN AMOUNT (THE “ANNUAL TRUE-UP”)
WHICH EQUALS THE DIFFERENCE BETWEEN THE ANNUAL VOLUME COMMITMENT FOR THE

 

3

--------------------------------------------------------------------------------


 


APPLICABLE YEAR AND THE ACTUAL QUANTITY DELIVERED BY OWNER TO GATHERER AS
MEASURED AT THE MEASUREMENT POINTS MULTIPLIED BY THE GATHERING FEE.


 


4.2.2                        INTERIM ADJUSTMENT. DURING THE FIRST THREE YEARS OF
THIS AGREEMENT, OWNER AND GATHERER SHALL INDEPENDENTLY REVIEW, ON A QUARTERLY
BASIS, THE ACTUAL QUANTITY OF GAS MEASURED BY GATHERER AT THE MEASUREMENT POINTS
TO DETERMINE WHETHER OWNER IS ON SCHEDULE TO MEET THE ANNUAL VOLUME COMMITMENT
FOR THE APPLICABLE YEAR. SHOULD OWNER’S OR GATHERER’S ESTIMATES INDICATE THAT
THE ACTUAL QUANTITY OF GAS TO BE DELIVERED MAY BE LESS THAN THAT YEAR’S ANNUAL
VOLUME COMMITMENT, EITHER OWNER OR GATHERER HAS THE RIGHT TO REQUEST
CONSULTATION AND NEGOTIATION WITH THE OTHER PARTY TO ARRIVE AT A MUTUALLY
AGREEABLE METHOD TO OFFSET THE ESTIMATED SHORTFALL, WHICH MAY INCLUDE, WITHOUT
LIMIT, PAYMENT OF THE ESTIMATED SHORTFALL MULTIPLIED BY THE GATHERING FEE OR
INCREASING THE GATHERING FEE FOR THE REMAINDER OF THE YEAR TO OFFSET THE
ESTIMATED SHORTFALL. IF THE PARTIES AGREE TO PAYMENT OF THE ESTIMATED SHORTFALL
OR ELECT TO INCREASE THE MONTHLY GATHERING FEE, THE PARTIES SHALL CLOSELY
MONITOR, ON A MONTHLY BASIS, THE ACTUAL DELIVERIES OF GAS FOR THE REMAINDER OF
THE YEAR AND ADJUST THE GATHERING FEE AS NECESSARY TO COME AS CLOSE AS POSSIBLE
TO THAT YEAR’S TOTAL GATHERING FEE DUE. NOTWITHSTANDING AN ADJUSTMENT OF THE
GATHERING FEE PURSUANT TO THIS SECTION 4.2.2, DELIVERIES OF OWNER’S GAS IN
EXCESS OF THE ANNUAL VOLUME COMMITMENT SHALL BE INVOICED AS DESCRIBED IN SECTION
4.2.4.


 


4.2.3                        STATEMENT. ON OR BEFORE THE FIFTEENTH (15TH) DAY OF
JANUARY FOLLOWING A CALENDAR YEAR IN WHICH OWNER HAS AN ANNUAL VOLUME
COMMITMENT, GATHERER WILL RENDER TO OWNER A STATEMENT SETTING FORTH, IN TERMS OF
MCF’S, THE TOTAL QUANTITY OF GAS RECEIVED HEREUNDER AS MEASURED AT THE
MEASUREMENT POINTS, THE ANNUAL VOLUME COMMITMENT FOR THE APPLICABLE CALENDAR
YEAR, AND ANNUAL TRUE-UP AMOUNT DUE, IF ANY. OWNER AGREES TO PAY GATHERER BY
WIRE TRANSFER (ACCORDING TO THE INSTRUCTIONS SET FORTH IN THE APPLICABLE
STATEMENT OR INVOICE) THE FULL AMOUNT PAYABLE ACCORDING TO SUCH STATEMENT ON OR
BEFORE TEN (10) DAYS FOLLOWING THE RECEIPT THEREOF BY OWNER.


 


4.2.4                        EXCESS DELIVERIES. AT THE END OF EACH CALENDAR
YEAR, SHOULD THE ACTUAL QUANTITY OF GAS DELIVERED BY OWNER TO GATHERER HEREUNDER
BE GREATER THAN THE ANNUAL VOLUME COMMITMENT FOR THE APPLICABLE YEAR, THEN THE
QUANTITY THAT IS GREATER THAN THE ANNUAL VOLUME COMMITMENT (THE “EXCESS
VOLUME”), SHALL ROLLOVER TO THE FOLLOWING YEAR AND BE COUNTED TOWARDS THAT
YEAR’S ANNUAL VOLUME COMMITMENT, IF ANY.


 


4.3                                 GATHERING FEE ADJUSTMENTS. WHEN OWNER HAS
DELIVERED THE AGGREGATE ANNUAL VOLUME COMMITMENT OR THE ANNUAL TRUE-UP FOR 2008
HAS BEEN RECEIVED BY GATHERER, WHICHEVER OCCURS FIRST, THEN OWNER’S GATHERING
FEE SHALL BE REDUCED TO $0.284/MCF. THIS REDUCED GATHERING FEE SHALL BE ADJUSTED
ON AN ANNUAL BASIS BEGINNING 2010 IN PROPORTION TO THE PERCENTAGE CHANGE, FROM
THE PRECEDING YEAR, IN THE PRODUCER PRICE INDEX (“PPI”) FOR FINISHED GOODS, AS
PUBLISHED BY THE U.S. BUREAU OF LABOR STATISTICS; PROVIDED, HOWEVER, THE ANNUAL
ADJUSTMENT SHALL NEVER EXCEED TEN PERCENT

 

4

--------------------------------------------------------------------------------


 


(10%). THE ADJUSTMENT OF THE GATHERING FEE SHALL BE MADE EFFECTIVE UPON EACH
ANNIVERSARY OF THE EFFECTIVE DATE AND SHALL REFLECT THE PERCENTAGE CHANGE IN THE
PPI AS IT EXISTED FOR THE IMMEDIATELY PRECEDING JANUARY FROM THE PPI FOR THE
SECOND IMMEDIATELY PRECEDING JANUARY.


 


4.4                                 ALTERNATIVE POWER/FUEL SOURCE FEE. IN THE
EVENT ANY OF OWNER’S GAS FLOWS THROUGH A FIELD COMPRESSION FACILITY OR
FACILITIES POWERED BY ELECTRICAL POWER, OR ANY FUEL OR POWER SOURCE OTHER THAN
GAS BEING DELIVERED INTO THE GATHERING FACILITIES (“ALTERNATE POWER SOURCE”),
OWNER SHALL PAY GATHERER ITS PROPORTIONATE SHARE OF THE ACTUAL EXPENSE INCURRED
BY GATHERER FOR SUCH ALTERNATE POWER SOURCE. SUCH COSTS SHALL BE ALLOCATED TO
EACH DELIVERY POINT SERVED BY SUCH COMPRESSION FACILITY BY MULTIPLYING THE TOTAL
ALTERNATE POWER SOURCE COST OF EACH COMPRESSION FACILITY FOR THE MONTH BY A
FRACTION, THE NUMERATOR OF WHICH SHALL BE THE VOLUME OF OWNER’S GAS FLOWING
THROUGH THE FACILITY ATTRIBUTABLE TO THE PARTICULAR DELIVERY POINT AND THE
DENOMINATOR OF WHICH SHALL BE THE TOTAL VOLUME OF GAS FLOWING THROUGH ALL SUCH
COMPRESSION FACILITIES. GATHERER SHALL CHARGE OWNER, ON A MONTHLY BASIS, THE
RESULTANT PRODUCT.


 


4.5                                 FACILITIES FEE FOR QUALITY MONITORING AND
OTHER FACILITIES. IF ADDITIONAL QUALITY MONITORING EQUIPMENT OR OTHER FACILITIES
ARE REQUIRED TO BE INSTALLED, OWNER AGREES TO PAY ITS PRO-RATA SHARE OF
GATHERER’S ACTUAL COSTS THEREOF.


 


4.6                                 TREATING AND OTHER FEES. IF TREATING OF THE
GAS OR OTHER ACTIVITIES REQUIRING CAPITAL EXPENDITURES ARE REQUIRED, OWNER AND
GATHERER SHALL NEGOTIATE A MUTUALLY AGREEABLE FEE. IF THE PARTIES FAIL TO AGREE
ON A FEE WITHIN THIRTY (30) DAYS OF COMPLETION OF SUCH CAPITAL EXPENDITURES,
THEN GATHERER WILL BE ENTITLED TO INVOICE OWNER FOR 100% OF THE GATHERER’S
ACTUAL CAPITAL COSTS ASSOCIATED WITH SUCH TREATING OR OTHER ACTIVITIES, AND
OWNER SHALL PAY ITS PRO RATA SHARE OF SUCH COSTS.


 

ARTICLE V
NOTICES/INVOICES

 


EXCEPT AS MAY BE OTHERWISE PROVIDED, ANY NOTICE, REQUEST, DEMAND, STATEMENT OR
BILL PROVIDED FOR IN THIS AGREEMENT OR ANY NOTICE WHICH A PARTY MAY DESIRE TO
GIVE THE OTHER SHALL BE IN WRITING FAXED, E-MAILED OR OTHERWISE DELIVERED,
AS THE CASE MAY BE, AS FOLLOWS:

 

GATHERER:
Notices:

 

OWNER:
Notices:

 

 

 

PRB Gas Transportation, Inc.
1875 Lawrence Street, Suite 450,
Denver, CO 80202
Phone: 303-308-1330
Fax:     303-308-1590

 

Storm Cat Energy (USA) Operating Corporation
1125 17th Street, Suite 2310
Denver, CO 80202
Phone: 303-991-5070
Fax: 303-991-5075

 

5

--------------------------------------------------------------------------------


 

Nominations/Confirmations:

 

 

 

 

 

Same as above

 

 

 

 

Nominations/Confirmations:

Invoices:

 

Same as above

Same as above

 

 

 

 

Invoices:

Payments:

 

Same as above

By wire transfer

 

 

to ABA Routing # 102000607,
Account #4093101

 

 

(or in accordance with instructions set forth in the Statement or Invoice)

 

 

 

ARTICLE VI
MEMORANDUM OF AGREEMENT

 


THE PARTIES AGREE THAT THEY SHALL EXECUTE A MEMORANDUM OF AGREEMENT IN THE FORM
ATTACHED HERETO AS EXHIBIT F AND THAT GATHERER MAY RECORD SUCH MEMORANDUM IN THE
COUNTIES WHERE THE OWNER’S RESERVES ARE LOCATED.


 

ARTICLE VII
GOVERNING LAW

 


THIS AGREEMENT SHALL BE INTERPRETED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF WYOMING, EXCLUDING, HOWEVER, ANY CONFLICT-OF-LAWS RULES AND
PRINCIPLES WHICH WOULD APPLY THE LAW OF ANOTHER JURISDICTION.


 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.1                                      Entire Agreement. This
Agreement contains the entire agreement between the Parties hereto on the date
hereof, respecting the subject matter hereof, and there are no prior or
contemporaneous agreements or representations affecting such subject matter
other than those herein expressed.

 

Section 8.2                                      Amendments Must Be In Writing.
It is further agreed that no modification or change herein shall be enforceable
unless reduced to writing and executed by both Parties.

 

Section 8.3                                      No Waiver. No waiver by either
Party hereto of any one or more defaults by the other in the performance of any
of the provisions of this Agreement shall operate or be construed as a waiver of
any future default or defaults whether of a like kind or different nature.

 

Section 8.4                                      No Third-Party Rights. There is
no third party beneficiary to this Agreement and the provisions of this
Agreement shall not impart rights enforceable by

 

6

--------------------------------------------------------------------------------


 

any person, firm or organization not a party or not bound as a Party, or not a
successor or assignee of a Party bound to this Agreement.

 

Section 8.5                                      Limitation of Liability. IN NO
EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY SPECIAL, INDIRECT,
INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES OF ANY CHARACTER,
INCLUDING WITHOUT LIMITATION, LOSS OF USE, LOSS OF PROFITS OR REVENUES, COST OF
CAPITAL, CANCELLATION OF PERMITS, UNABSORBED GATHERING OR STORAGE CHARGES,
TERMINATION OF CONTRACTS, TORT OR CONTRACT CLAIMS INCLUDING CONTRACT CLAIMS
ARISING OUT OF THIS AGREEMENT, LOST PRODUCTION OR ANY OTHER FORM OF
CONSEQUENTIAL DAMAGE SUFFERED BY OWNER, AND IRRESPECTIVE OF WHETHER CLAIMS FOR
SUCH DAMAGES ARE BASED UPON CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR
OTHERWISE.

 

Section 8.6                                      Severability. The provisions of
this Agreement are severable, and if any portion of this Agreement is deemed
legally invalid or unenforceable, the remainder of this Agreement shall survive
and remain in full force and effect.

 

Section 8.7                                      Confidentiality. Each Party
shall not disclose the terms hereof to a third party (other than the Party’s and
its affiliates’ employees, lenders, counsel, accountants or prospective
purchasers of any rights under any transactions who have agreed to keep such
terms confidential) except in order to comply with any applicable law, order,
regulation or exchange rule; provided, each Party shall notify the other Party
of any proceeding of which it is aware which may result in disclosure and use
reasonable efforts to prevent or limit the disclosure. The Parties shall be
entitled to all remedies available at law or in equity to enforce, or seek
relief in connection with, this confidentiality obligation.

 

Section 8.8                                      Binding Arbitration. Any claim,
demand, cause of action, dispute or controversy exclusively between the Parties
relating to the subject matter of this Agreement, whether sounding in contract,
tort or otherwise, at law or in equity, for damages or other relief (“Dispute”)
shall be resolved by binding arbitration if senior management of each of the
Parties cannot resolve the Dispute within ten (10) days of a notice of
arbitration (“Notice”) being served by one Party upon the other. Within twenty
(20) days following service of the Notice (if the Dispute remains unresolved by
senior management), the Parties shall either agree upon a single arbitrator, or
if they have not done so, each Party shall select one arbitrator, who shall
together select a third. The third or the single arbitrator shall have more than
eight (8) years professional experience in the natural gas gathering industry,
be neutral, and have not worked for a Party or affiliate. The arbitration shall
be conducted according to the rules of the Federal Arbitration Act, and to the
extent an issue is not addressed thereby, by the Commercial Arbitration Rules of
the American Arbitration Association. The arbitration shall be conducted in
Denver, Colorado. Each Party shall be entitled to a reasonable amount of

 

7

--------------------------------------------------------------------------------


 

pre-hearing discovery as allowed by the arbitrator(s), provided the discovery
period shall not exceed thirty (30) days; the Parties and the arbitrators shall
endeavor to hold the arbitration hearing within thirty (30) days thereafter and
to render the decision within ten (10) days following the hearing. Each Party
shall bear its own costs of arbitration. Interpretation of this agreement to
arbitrate and procedures shall be decided by the arbitrators, provided the award
shall be consistent with this Agreement. The arbitration and the award shall be
final, binding and confidential.

 


SECTION 8.9                                      RIGHT TO TERMINATE IN THE EVENT
OF GOVERNMENTAL JURISDICTION. IN THE EVENT THE FEDERAL ENERGY REGULATORY
COMMISSION OR ANY SUCCESSOR OR OTHER FEDERAL OR STATE GOVERNMENTAL AGENCY
EXERCISES JURISDICTION OVER THE SERVICES OR RATES PROVIDED FOR UNDER THIS
AGREEMENT, THEN GATHERER, AT ITS ELECTION, SHALL HAVE THE RIGHT TO TERMINATE
THIS AGREEMENT UPON THIRTY (30) DAYS’ ADVANCE WRITTEN NOTICE TO OWNER.


 


EXHIBITS A, B, C, D, D-1, E, F, G, AND H ATTACHED TO THIS AGREEMENT ARE
INCORPORATED INTO AND MADE A PART OF THIS AGREEMENT FOR ALL PURPOSES.


 

The Parties have executed this Agreement in counterparts all of which together
shall constitute one original and shall be effective as of the Effective Date.

 

GATHERER:

OWNER:

PRB GAS TRANSPORTATION, INC.

STORM CAT ENERGY (USA)
OPERATING CORPORATION

 

 

 

 

By:

 

By:

 

 

William F. Hayworth

 

J. Scott Zimmerman, President

 

President

 

 

 

8

--------------------------------------------------------------------------------


 

GENERAL TERMS AND CONDITIONS
TO THE GATHERING SERVICES AGREEMENT

 

For the purposes of the Agreement, unless the context of the instrument requires
otherwise, the following definitions shall be applicable:

 

SECTION 1.                            DEFINITIONS

 

“Accounting Period” except the initial Accounting Period, shall mean a period of
one calendar month, commencing at 9:00 a.m. Mountain Time on the first day of
each month, and ending at 9:00 a.m. Mountain Time on the first days of the
succeeding calendar month. The initial Accounting Period shall commence at
9:00 a.m. Mountain Time on the date of initial deliveries of gas hereunder,
continuing for a period of consecutive calendar days until 9:00 a.m. Mountain
Time on the first day of the succeeding calendar month.

 

“Annual Volume Commitment” shall mean the annual volumes Owner commits to
deliver to Gatherer for Gathering Services as set forth on Exhibit D-1.

 

“Area of Dedication” shall mean all Gas reserves in and under or attributable to
the lands shown on Exhibit A now owned by Owner.

 

“Authorized Representative” shall mean the representative of a Party that is
authorized to undertake and perform certain rights or obligations of the Party
hereunder on the Party’s behalf pursuant to an agency or like agreement between
the Party and its Authorized Representative.

 

“British Thermal Unit” or “Btu” shall mean the amount of heat required to raise
the temperature of one pound of water from 59 degrees Fahrenheit to 60 degrees
Fahrenheit.

 

“Claims” means all claims or actions, threatened or filed and whether
groundless, false or fraudulent, that directly or indirectly relate to the
subject matters of the indemnity, and the resulting losses, damages, expenses,
attorneys’ fees and court costs, including injury, death and damage to real and
personal property, whether incurred by settlement or otherwise, and whether such
are threatened or filed prior to or after the termination hereof.

 

“Delivery Point(s)” shall mean the point(s) described in Exhibit D.

 

“Equivalent Quantities” shall mean the volume of gas delivered hereunder for
Owner’s account to the Delivery Point(s) which shall equal the thermal
equivalent in MMBtu of the volume of gas received by Gatherer at the Measurement
Points hereunder

 

--------------------------------------------------------------------------------


 

during a given period of time less compressor fuel, dehydrator fuel, and loss
and shrinkage of gas required for delivery of gas to the Delivery Point(s)
hereunder during the same period of time.

 

“Fuel” shall mean that portion of Gas that is delivered to the Receipt Point(s)
and is consumed in the Gathering System as fuel for Gathering System Operations.

 

“Gas” shall mean natural gas in its natural state, produced from wells,
including casinghead gas produced with crude oil, natural gas from gas wells,
vaporized liquefied natural gas, methane and other gaseous hydrocarbons.

 

“Gathering Facilities” shall mean those gathering lines and facilities and
appurtenances thereto, compressors, cathodic protection equipment and such
easements and other rights in land that are to be used by Gatherer or,
Gatherer’s designee or third party gathering service provider in performing the
gathering services.

 

“Gathering Services” shall mean measuring, compressing, dehydrating, treating
for the removal of CO2, gathering and other post production operations,
including third party gathering services, necessary to receive Owner’s Gas at
the Receipt Point(s) and deliver Owner’s Equivalent Quantities of Gas to the
Delivery Point(s).

 

“Lost and Unaccounted for Gas” shall mean the reduction in quantity of Gas
flowing through the Gathering System which results from venting, purging,
metering inaccuracies and operational circumstances, including the natural
condensation of liquid hydrocarbons.

 

“Mcf” shall mean 1,000 cubic feet of Gas at a pressure of 14.73 Psia and at a
temperature of 60 degrees Fahrenheit.

 

“Measurement Points” shall mean the discharge meter owned by Clear Creek
Gathering and the Fuel meter owned by Gatherer both located downstream of the
compressor applicable to each Delivery Point or other meter as designated by the
Parties.

 

“MMBtu” shall mean one million British Thermal Units.

 

“Mountain Time” means Mountain Time as adjusted for daylight savings time.

 

“Normal and Routine Maintenance” shall mean maintenance, tests, alterations,
modifications, enlargement, and repairs of the Gathering Systems would normally
be done by a prudent operator.

 

“Owner’s Daily Deliverability of Gas” means the Gas which is physically capable
of being produced by Owner in accordance with applicable law, rule or order

 

GTC - 2

--------------------------------------------------------------------------------


 

from wells completed within the Area of Dedication and Reserve Commitment Area,
subject only to Owner’s Reservations.

 

“Owner’s Reserves” shall mean all Gas that Owner owns, controls or has the right
to deliver to Gatherer that is produced from the Area of Dedication and the
Reserve Commitment Area and is subject to this Agreement, subject to Owner’s
Reservations, as such term is defined in Section 1.4 of the Gathering Services
Agreement.

 

“Psia” shall mean pounds per square inch, absolute

 

“Psig” shall mean pounds per square inch, gauge.

 

“Receipt Point(s)” shall mean the point(s) described in Exhibit C.

 

“Reserve Commitment Area” shall mean all Gas reserves in and under or
attributable to the lands shown on Exhibit A hereafter acquired by Owner.

 

“Specifications” shall mean the system specifications and procedures of
Gatherer, as the same may be amended and or supplemented by Gatherer from time
to time, the initial specifications of which are set forth in these General
Terms and Conditions.

 

“Year” shall mean a calendar year beginning January 1st and ending December
31st.

 

SECTION 2. NOMINATION AND SCHEDULING

 

2.1.                              Nominations. Five (5) business days prior to
the beginning of each month, and two business days prior to any change thereof
during the month, Owner will submit in writing to Gatherer and to downstream
pipeline(s), its total estimated quantities of Gas to be delivered by Gatherer
during such month at the Delivery Point(s) under this Agreement. Gatherer shall
work with Owner to determine estimated Fuel, and Lost and Unaccounted for Gas to
help in determining nominations.

 

SECTION 3. CONTRACT BALANCING

 

3.1.                              Owner’s Obligation to Maintain Balance. Owner
shall manage daily receipts and deliveries of Gas to maintain a balance of
receipts and deliveries to downstream pipeline(s). Gatherer shall not be
responsible for any Imbalances. “Imbalance” shall be defined as the difference
during a given month between Owner’s nomination and the total Mcf’s of Gas
actually received at the Measurement Point(s), less Fuel and Lost and
Unaccounted for Gas.

 

GTC - 3

--------------------------------------------------------------------------------


 

SECTION 4. OWNERSHIP AND CONTROL

 

Owner shall be deemed to be in exclusive control and possession of all Gas until
it is delivered to Gatherer at the Receipt Point(s) specified herein, and after
it has been delivered to Owner or for its account at the Delivery Point(s)
specified herein. Gatherer shall be deemed to be in exclusive control and
possession of all Gas gathered hereunder after it is received by Gatherer at the
Receipt Point(s) and until it is redelivered to Owner or for its account at the
Delivery Point(s). The party deemed to be in exclusive control and possession of
the Gas gathered shall be responsible for and shall indemnify the other party
against any injury or damage arising from such control or possession, except
with regard to injury or damage caused by or arising out of the sole negligence
or willful misconduct of the nonpossessory party. The parties hereto understand
and acknowledge that title to all Gas shall at all times remain with Owner.

 

SECTION 5. PRESSURES

 

Owner shall deliver all Gas hereunder at a pressure sufficient to enter the
Gathering Facilities, Gatherer agrees to operate the Facilities in such a manner
as to keep suction pressure at or below 2 Psig. In the event Gatherer is unable
to maintain a monthly average suction pressure at or below 2 Psig, for two (2)
consecutive months, Owner shall have the option to have Owner’s Gas released
from the dedication of this Agreement or request Gatherer and Owner negotiate a
lower Gathering Fee for such case that future monthly average suction pressure
is above 2 psig. Gatherer shall redeliver the Gas at a pressure sufficient to
cause delivery into the Delivery Point(s).

 

Gatherer will install and maintain pressure monitoring equipment at the suction
of the screw compressor located at the Receipt Point(s). The accuracy of said
measurement equipment shall not be less than plus or minus 1 Psig in the
expected range of pressures. For purposes of determining compliance with the
pressure requirements, the monthly average suction pressure will be reported as
a truncated integer number obtained by truncating the decimal measured monthly
average suction pressure. (Example: measured monthly average suction pressure of
2.6 Psig will be truncated to 3 Psig to determine compliance). Testing of
suction pressure monitoring equipment will be performed on the same schedule as
set forth in Exhibit E.

 

SECTION 6. GAS MEASUREMENT AND QUALITY

 

6.1                                 Specifications The Gas delivered at the
Receipt Point(s) shall conform to the following Specifications as the same may
be amended or supplemented by Gatherer from time to time:

 

(a)                                  Have not less than 950 Btu’s per cubic
foot;

 

(b)                                 Be commercially free of all dust,
non-vaporous hydrocarbons liquids, suspended matter, all gums and gum-forming
constituents and any other solid or liquid matter or objectionable substances;

 

GTC - 4

--------------------------------------------------------------------------------


 

(c)                                  Contain not more than twenty (20) grains of
total sulfur, nor more than one-fourth (1/4) grain of hydrogen sulfide per one
hundred (100) standard cubic feet;

 

(d)                                 Contain not more than four percent (4%) by
volume of carbon dioxide (CO2);

 

(e)                                  Have no greater than 10 parts per million
of oxygen;

 

(f)                                    Contain not more than six percent (6%) of
volume of total inerts;

 

(g)                                 Have a temperature of not less than forty
(40) degrees Fahrenheit nor greater than one hundred twenty (120) degrees
Fahrenheit;

 

(h)                                 Contain not more than five (5) pounds of
entrained water vapor per Mcf of Gas and no free water; and

 

(i)                                     Have a hydrocarbon dew point no greater
than twenty-five (25) degrees Fahrenheit.

 

6.2                                 Non-Conforming Gas. Gatherer, at its option,
may refuse to accept receipt of any Gas not meeting the quality Specifications
then in effect. If Gatherer refuses to accept Owner’s non-conforming Gas, Owner
shall have the right to conform the Gas to the Specifications then in effect. If
Owner does not elect to conform the Gas to said Specifications, then Gatherer,
in its sole discretion, may accept Gas tendered by Owner hereunder which does
not meet the Specifications, treat same to conform to said Specifications and
charge Owner a mutually agreeable fee. If, at any time, Owner determines that
Gatherer’s treating costs can no longer be economically justified, Owner shall
so notify Gatherer in writing and in the event Gatherer is unable or unwilling
to adjust such treating costs to a level acceptable to Owner within 30 days of
the receipt of notice, Owner shall have the right to obtain the release of such
well as to the affected producing formation from the terms of this Agreement.
If neither Gatherer nor Owner elects to treat the Gas to conform to the
Specifications or such treatment is terminated, then Gatherer shall upon thirty
(30) days’ prior written notice from Owner, release from the provisions of the
Agreement the well (as to the producing formation only) from which such Gas is
produced. The receipt by Gatherer of Gas which fails to meet any one of the
Specifications shall not be held to be a waiver of Gatherer’s right to refuse
future delivery of non-conforming Gas.

 

6.3                                 Fuel Usage. Owner’s allocated Fuel volume
will be prorated based upon measured Fuel metered at the Gatherer’s compressors,
using Owner’s metered volumes of Gas as measured at the Measurement Points minus
third party volumes as measured by Gatherer as the numerator, and total volumes
of all Gas delivered into the Gathering System as measured by Gatherer at the
Measurement Points as the denominator,

 

GTC - 5

--------------------------------------------------------------------------------


 

multiplied by total Fuel measurement. Gatherer shall use commercially reasonably
efforts to minimize Fuel and if at any time, Fuel usage exceeds ten percent
(10%) of Gas volume, Gatherer and Owner shall use their good faith efforts to
reduce the Fuel usage to a reasonable amount relative to the Gas volume
delivered to the Receipt Point; provided, however, Owner shall remain
responsible for excess fuel usage.

 

6.4                                 Lost and Unaccounted for Gas. Gatherer shall
use commercially reasonably efforts to minimize Lost and Unaccounted for Gas
between Receipt and Delivery Point(s), which shall not exceed two percent (2%)
of the Gas delivered to the Gathering System in any month.

 

6.5                                 Audit of Fuel Usage, Line Loss and
Unaccounted Gas. The Owner will have the right, upon written notice, to audit
during normal business hours at the Gatherer’s office the Fuel usage and Lost
and Unaccounted for Gas for a period of 12 months following the month of
production.

 

6.6                                 Online Performance. Gatherer represents and
warrants that the Gathering Facilities will be operational ninety-seven percent
(97%) of the hours in each Month for which Owner delivers volumes of Gas to
Gatherer in a sufficient quantity, quality, and at a pressure which do not
prevent Gatherer from performing its responsibilities under the terms of this
Agreement. Gatherer shall reduce Owner’s Gathering Fee by (i) one cent ($0.01)
for every one percent (1%) of online performance below ninety-seven percent
(97%). If Gatherer is unable to operate at or above ninety-five (95%) for 2
consecutive months Owner shall have the option to have Owner’s Gas released from
the dedication of this Agreement.

 

SECTION 7. UNECONOMIC OPERATION OF GATHERER’S FACILITIES

 

If, in the reasonable opinion of Gatherer, any part of the Gathering Facilities
is or becomes uneconomic to operate due to its volume, quality, governmental
regulation or any other cause not within Gatherer’s control, upon ninety (90)
days’ advance written notice to Owner, Gatherer may either modify or suspend
operations thereof, in which case Gatherer may request Owner to re-negotiate
pricing or other terms of this Agreement. Gatherer shall not be obligated to
take delivery of all or any portion of the Gas from Owner’s wells, so long as
such uneconomic condition exists. If Owner and Gatherer are unable to agree to
new pricing and/or terms within thirty (30) days of receipt of notice from
Gatherer of such uneconomic operation, then Gatherer shall release the Gas from
the dedication of this Agreement. For the purposes hereof, “uneconomic
operation” shall be defined as circumstances under which Gatherer’s revenues
from the Gathering Facilities are insufficient to offset actual operating costs
thereof plus a rate of return not less than fifteen percent (15%).

 

GTC - 6

--------------------------------------------------------------------------------


 

SECTION 8. FORCE MAJEURE

 

Except for Owner’s obligations to make payment due for Gas delivered and
gathered hereunder, neither Party shall be liable for failure to perform under
the terms of this Agreement when such failure is due to Force Majeure. Force
Majeure shall mean acts of God, severe weather, failure to obtain approved
permits or other government approvals (provided applications have been timely
and properly filed for such permits and approvals), strikes, lockouts, or
industrial disputes or disturbances, civil disturbances, arrests and restraints,
interruptions by government or court order, present and future valid orders of
any regulatory body having proper jurisdiction, acts of the public enemy, wars,
riots, insurrections, inability to secure labor or inability to secure
materials, including inability to secure materials by reason of allocations
promulgated by authorized governmental agencies, epidemics, fires, explosions,
breakage or accident to machinery or lines of pipe, freezing of wells or
pipelines, inability to obtain easements, right-of-way or other interests in
realty (provided such rights have been timely and reasonably sought), the making
of repairs, replacements or alterations to wellbores, lines of pipe or plants,
capacity or firm transportation arrangements with third parties over which
neither Owner nor Gatherer has control, or any other cause, whether of the kind
herein enumerated or otherwise, not reasonably within the control of the Party
claiming Force Majeure.

 

Events of Force Majeure shall, so far as possible, be remedied with all
reasonable dispatch. The settlement of labor disputes shall be within the
discretion of the Party having the difficulty, and the requirement that Force
Majeure be remedied with all reasonable dispatch shall not require the
settlement of labor disputes by acceding to demands of any opposing Party when
such course is inadvisable in the discretion of the Party having the difficulty.

 

SECTION 9. BILLING AND PAYMENT

 

9.1                                 Statements. On or before fifteen (15) days
following the end of each calendar month, Gatherer will render to Owner a
statement setting forth, in terms of Mcf’s , the following information for the
immediately preceding month: (i) the total quantity of Gas delivered by Owner at
the Receipt Point(s) as measured by Owner at the wellhead; (ii) the total
quantity of Gas delivered by Gatherer at the Delivery Point(s) as measured at
the Measurement Points; (iii) total Fuel and Lost and Unaccounted for Gas and
Owner’s proportionate share thereof; and (iv) the total Gathering Fee payable
therefor. Additionally, such statement shall set forth the cumulative imbalance
existing at the end of such month.

 

9.2                                 Payment. Owner agrees to pay Gatherer by
wire transfer (according to the instructions set forth in the applicable
statement or invoice) the full undisputed amount payable according to such
statement on or before ten (10) days following the receipt thereof by Owner.
In the event such quantities are estimated for any period, corrected statements
shall be rendered by Gatherer to Owner and paid by Owner or refunded or

 

GTC - 7

--------------------------------------------------------------------------------


 

credited by Gatherer, as the case may be, in each instance in which the actual
quantity received or delivered hereunder with respect to a month shall be
determined to be at variance with the estimated quantity theretofore made the
basis of billing and payment hereunder. Owner shall, if requested by Gatherer at
any time during the term of this Agreement, provide Gatherer with such payment
securities as may be acceptable to Gatherer.

 

9.3                                 Disputed Statements. In the event that
Owner, in good faith, disputes any billing or statement, Owner shall pay
Gatherer any undisputed amount when due and shall, within thirty (30) days of
receipt of the disputed statement, notify Gatherer in writing of its dispute,
which notice shall include adequate documentation demonstrating the amount of
and basis for the dispute. The Parties shall endeavor in good faith to resolve
such dispute within fifteen (15) days following Gatherer’s receipt of such
notice. Notwithstanding the foregoing, the Parties shall have the right to
review and make corrections to any statements tendered pursuant to this Section
9, or the measurement data associated therewith, at any time upon written notice
to the other Party specifying the matter requiring correction and the Parties
shall endeavor in good faith to resolve any such matter within fifteen (15) days
of notification thereof. If payment disputes cannot be resolved after fifteen
(15) days, they become subject to the dispute resolution process set forth in
Section 8.8 of the Gathering Services Agreement.

 

9.4                                 Failure to Pay Invoice. In the event Owner
fails to provide payment securities acceptable to Gatherer within ten (10) days
after requested by Gatherer, Gatherer and Owner agree that Gatherer may suspend
its performance hereunder until such time as Owner furnishes acceptable payment
securities to Gatherer. In addition to all other remedies available to Gatherer,
should Owner fail to pay any amount when the same becomes due, interest shall
accrue thereon at a rate equal to the prime rate from time to time in effect and
charged by the Citibank, N.A., New York, New York, plus two percent (2%) per
annum, (but in no event greater than the maximum rate of interest permitted by
law) with adjustments in such rate to be made on the same day as any change in
such prime rate, for any period during which the same shall be overdue, such
interest to be paid when the amount past due is paid.

 

9.5                                 Audit. Each Party hereto or its
representative shall have the right at all reasonable times, with sixty (60) day
written notice, to examine the books and records of the other Party to the
extent necessary to verify the accuracy of any statement, charge, computation or
demand made under or pursuant to this Agreement. Any statement shall be final as
to all Parties unless questioned within two (2) years after payment thereof has
been made.

 

SECTION 10. ASSIGNMENT

 

Owner shall not assign or transfer its rights hereunder without first obtaining
Gatherer’s written consent to such assignment or transfer, which consent shall
not be unreasonably withheld. Owner’s transfer in violation hereof shall be
void.

 

GTC - 8

--------------------------------------------------------------------------------


 

SECTION 11. TAXES

 

Owner shall pay and remit to the appropriate taxing jurisdictions all existing
or new taxes imposed on Owner with respect to Owner’s Gas prior to its delivery
to Gatherer at the Receipt Point(s) and after redelivery at the Delivery
Point(s) and other taxes imposed on Owner’s facilities and operations. Gatherer
shall pay and remit to appropriate taxing jurisdictions all existing or new
taxes imposed on the Gathering of Owner’s Gas while such Gas is in Gatherer’s
control and other taxes imposed on Gatherer’s facilities and operations. If a
Party is required by law to pay any such taxes (or penalties or interest
thereon) that are another Party’s responsibility, the responsible Party shall
timely reimburse the paying Party therefore, or, at the paying Party’s request,
prepay such taxes, in addition to the other charges provided for herein promptly
upon request.

 

SECTION 12. RIGHTS OF WAY

 

Owner hereby grants to Gatherer, insofar as Owner has the right to do so, all
requisite easements and rights-of-way over and across the premises covered
hereby, with full right of ingress and egress, for the purpose of carrying out
the duties and terms of this Agreement and Gatherer’s obligations thereunder.
To the extent Owner’s leases or other agreements permit, Owner hereby grants to
Gatherer the right to lay and maintain pipelines and to install any necessary
equipment on said lease and shall have the right to free entry for any purpose
incidental to the performance of its obligations hereunder. All pipelines,
meters and other equipment placed by Gatherer on said lands shall remain the
property of Gatherer and may be removed by Gatherer at any time.

 

GTC - 9

--------------------------------------------------------------------------------


 

EXHIBIT A
TO THE
GATHERING SERVICES AGREEMENT

 

AREA OF DEDICATION

 

TOWNSHIP 56 NORTH, RANGE 74 WEST, 6TH P.M.

SECTION 15: LOTS 1-15 (FORMERLY DESCRIBED AS W/2, NE/4, N/2 SE/4, SW/4 SE/4)

SECTION 16: ALL

SECTION 17: LOTS 1-4, 6-11, 16 (FORMERLY DESCRIBED AS NE/4, N/2 NW/4, SE/4 NW/4,
NE/4 SW/4, N/2 SE/4, SE/4 SE/4)

SECTION 20: LOTS 3-9, 16 (FORMERLY DESCRIBED AS NW/4, S/2 NE/4, E/2 SE/4)

SECTION 21: NE/4 NE/4, LOTS 1, 5-14 (FORMERLY DESCRIBED AS SE/4 NW/4, W/2 NE/4,
SE/4 NE/4, SE/4, W/2 SW/4, SE/4 SW/4)

SECTION 22: LOTS 1-16 (ALL)

SECTION 26: LOTS 1-16 (ALL)

SECTION 27: LOTS 1-16 (ALL)

SECTION 34: LOTS 1-16 (ALL)

SECTION 35: LOTS 1-16 (ALL)

SECTION 36: ALL

 

CAMPBELL COUNTY, WY

 

RESERVE COMMITMENT AREA

 

ALL SECTIONS, TOWNSHIP 56 NORTH, RANGES 74 WEST

 

SECTIONS 5 – 8, 17 – 20, AND 29 – 32 TOWNSHIP 56 NORTH, RANGES 73

 

SECTIONS 25 – 36 TOWNSHIP 55 NORTH, RANGES 73 WEST

 

SECTIONS 1, 2, 11 – 14, 23 – 26, 35 AND 36 TOWNSHIP 56 NORTH, RANGES 75 WEST

 

SECTIONS 1 – 12, TOWNSHIP 55 NORTH, RANGES 74 WEST

 

CAMPBELL COUNTY, WY

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B


TO THE


GATHERING SERVICES AGREEMENT

 

FACILITIES DEVELOPMENT PLAN

 

A.                                   Initial Facilities

 

1.                                       Owner is selling to Gatherer its
existing facilities located in Sections 22 and 35,in Township 56 North, Range 74
West which will allow Gatherer to accept Owner’s Gas on a priority basis.

 

2.                                       Facilities include 2 – 3516 4 stage
compressors, their leases, all equipment required for safe and efficient
operation of the compressors including the property and facilities described in
Exhibit H.

 

B.                                     Additional Facilities

 

1.                                       (a) New Connections to Downstream
Markets – Owner and Gatherer may have the option to make new connections from
Gatherer’s Gathering Facilities to additional downstream pipelines for Gas
developed and produced and saved by Owner on the leases described on Exhibit A.
Owner may request, in writing, a proposal to connect to downstream pipelines to
accommodate such Gas

 

(b) New Connections to Gathering Facilities - Gatherer shall have the option to
make connections on its Gathering Facilities for new Gas developed and produced
and saved by Owner from the Reserve Commitment Area described on Exhibit A.
Owner may request, in writing, a proposal to make such connections to
accommodate such Gas

 

(c) Gathering Facilities Improvements – If Gatherer is unable to perform
Gathering Services for Owner’s Daily Quantity of Gas due to existing Gathering
Facility limitations, then Owner may request, in writing, a proposal to improve
the Gathering Facilities to accommodate such Gas. Gatherer has identified
potential system limitations on Exhibit G that may decrease throughput and
reliability of the Gathering Facilities.

 

2.                                       Throughout the term of the Agreement,
Owner may, from time to time, notify Gatherer of its expected Gas deliveries,
based upon Owner’s good faith reasonable estimate, and within fifteen (15) days
after receipt of such notice, Gatherer shall submit a written proposal to Owner
to construct and install the necessary facilities to gather said Gas. Owner
shall have 30 days from receipt of such proposal to accept or reject Gatherer’s
proposal for Gathering Service hereunder. Failure to respond within the said
30-day time period shall be deemed an election by Owner to reject said proposal.

 

B-1

--------------------------------------------------------------------------------


 

3.                                       Upon receipt of written acceptance of
said proposal by Owner , Gatherer shall commence, on a timely basis, but in any
event within ninety (90) days, in a commercially reasonable manner construction
and installation of the gathering facilities necessary to gather Owner’s Gas and
redeliver said Gas to the Delivery Point(s) set forth on Exhibit D, as may be
amended from time to time.

 

4                                          Should Owner decline the proposal set
forth herein, Gatherer shall not be obligated to make any such connection, and
Owner may require Gatherer to release such well(s) from the Agreement.

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C
TO THE
GATHERING SERVICES AGREEMENT

 

RECEIPT POINT(S)

 

At the first flange of the inlet piping headers located in:

 

1.                                       Section 22, Township 56 North, Range 74
West
Campbell County, Wyoming

 

2.                                       Section 35, Township 56 North, Range 74
West
Campbell County, Wyoming

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D
TO THE
GATHERING SERVICES AGREEMENT

 

DELIVERY POINT(S)

 

At the inlet flange of the meters owned by Clear Creek Gathering located at the
discharge of the compressors located in:

 

1.                                       Section 22, Township 56 North, Range 74
West
Campbell County, Wyoming

 

2.                                       Section 35, Township 56 North, Range 74
West Campbell County, Wyoming

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT D-1
TO THE
GATHERING SERVICES AGREEMENT

 

VOLUME COMMITMENTS (MCF)

 

Date

 

Annual Volumes

 

2006

 

2,064,600

 

2007

 

2,482,231

 

2008

 

2,040,575

 

TOTAL

 

6,587,405

 

 

D-1-1

--------------------------------------------------------------------------------


 

EXHIBIT E
TO THE
GATHERING SERVICES AGREEMENT

 

Measurement, Testing and Metering

 

1.                                       Measurement. Except as otherwise agreed
by Gatherer, the metering facilities to measure the volumes of Gas delivered at
each Measurement Point and Delivery Point shall be maintained and operated or
caused to be maintained and operated by Gatherer or Gatherer’s designee. The Btu
content of the Gas shall be determined by the facilities at the Receipt Points
and Delivery Points. Such facilities and measurement data with respect to the
Gas covered hereby shall at all reasonable times be subject to joint inspection
by the parties hereto. Gas volumes measured with the use of orifice meter(s)
shall be determined in accordance with the provisions of the Gas Measurement
Committee Report No. 3 of the American Gas Association (ANSI/API 2530-1991) as
amended, supplemented, or revised from time to time. Gas volumes measured with
the use of positive or turbine meter(s) shall be determined on the basis of Gas
Measurement Committee Report No. 7 of the American Gas Association as amended,
supplemented, or revised from time to time. Gas volumes measured with the use of
ultrasonic meter(s) shall be determined on the basis of Gas Measurement
Committee Report No. 9 of the American Gas Association as amended, supplemented,
or revised from time to time. The unit of volume for measurement of Gas
delivered hereunder shall be one (1) cubic foot of Gas at a base temperature of
sixty degrees Fahrenheit (60°F.) and at an absolute pressure of fourteen and
seventy-three one hundredths (14.73) pounds per square inch absolute.
Atmospheric pressure for each of the Receipt Points and Delivery Points shall be
assumed to be 12.7 Psia irrespective of the actual atmospheric pressure at such
points from time to time. Temperature shall be determined by a recording
thermometer of standard make. If recording charts are used the arithmetical
average of the temperature recorded during periods of flow for each chart, the
factor for specific gravity according to the latest test therefor, and the
correction for deviation from Ideal Gas Laws applicable during each chart period
shall be used to make proper computations of volumes hereunder. If electronic
flow measurement is used, continuous temperature, static pressure and
differential pressure monitoring will be applicable. If electronic measurement
is used in conjunction with on-site chromatograph, continuous monitoring of
specific gravity will be applicable; otherwise the volumes computed using a
fixed value specific gravity factor shall be corrected to reflect the actual
specific gravity of the flowing Gas as determined by a chromatographic analysis
of the sample accumulated during the same period of flow or, in the case of spot
samples, the specific gravity factor determined by chromatographic analysis
shall be applied to volumes delivered during the succeeding chart periods. The
correction for deviation from the Ideal Gas Laws shall be computed and applied
to volumes calculated by electronic measurement devices. Specific gravity and
Btu shall be determined by such methods as may be developed by Gatherer through
use of a continuous Gas sample accumulator, on premises analysis, or by spot
samples taken at

 

E-1

--------------------------------------------------------------------------------


 

the Receipt Points and Delivery Points at intervals determined to be appropriate
by Gatherer. Results from a continuous sampler shall be used to calculate
volumes delivered during the same period in which the sample was accumulated;
provided, however, that Gatherer reserves the right to adopt the practice of
using the Btu content measured for a period prior to the Month of Gas flow in
calculating the quantity of Gas transported during a given Month. Results from a
spot sample shall be used to calculate volumes during the subsequent period
until another sample is taken. The arithmetical average of the continuous
temperature recorded during each chart period, the factor for specific gravity
according to the latest test therefor, and the correction for deviation from
Ideal Gas Laws applicable during each chart period shall be used to make proper
computations of volumes hereunder. The gross heating value (Btu content) used
shall be determined by adjusting the Btu content measured to reflect the actual
water vapor content of the Gas delivered at a temperature of sixty degrees
Fahrenheit (60°F.) at an absolute pressure of fourteen and seventy-three
one-hundredths (14.73) pounds per square inch absolute. The volume of Gas
measured shall be multiplied by the applicable Btu content for such Gas (either
that measured for the Month of Gas flow or for the designated period of Btu
measurement that may occur prior to the actual Month of Gas flow) to determine
the total volume of Gas in MMBtu.

 

2.                                       Meter Test. At intervals determined to
be appropriate by the measuring Party, but no less than quarterly, orifice and
other types of meters and appurtenant instruments shall be calibrated in the
presence of representatives of the other Party. If the aggregate error in any
measurement devices is found on test to register not more than one percent (1%)
fast or slow in volume, then they shall be deemed to be correct. All measuring
devices shall be adjusted upon test to register accurately within the tolerance
allowed by their respective manufacturers. If the aggregate error in any
measurement devices is more than one percent (1%) fast or slow in volume,
adjustments shall be made by applying the percentage of error to the volume
involved during the time the metering equipment was out of calibration, if this
period can be ascertained. If the length of time the metering equipment was out
of calibration cannot be ascertained, then the percentage of error will be
applied to the volume delivered for one-half of the time elapsed since the date
of the last calibration. During the time any meter is out of repair or is being
tested, or in the event of a sudden failure of any meter to register for any
period accurately within the one percent (1%) variation allowed herein, and if
it is not feasible to install another meter, then the volume of Gas flowed shall
be estimated with the mutual concurrence of both parties until a new or repaired
meter is installed. Adjustment and settlement shall be made at the regular
Monthly periods on the basis of the best available data using the first of the
following methods which is feasible:

 

a.                                       By using the registration of any check
measuring equipment, if installed and registering;

 

b.                                      By correcting the error if the
percentage of error is ascertainable by calibration, test or mathematical
calculations; and

 

c.                                       By estimating the quantity of
deliveries by deliveries during preceding periods under similar conditions when
the meter was registering accurately.

 

E-2

--------------------------------------------------------------------------------


 

The measuring Party shall give the other Party notice of the time of all tests
of meters and appurtenant instruments sufficiently in advance of the holding of
such tests so that the other Party may conveniently have its representatives
present; provided, however, if the measuring Party has given such notice to the
other Party and the other Party is not present at the time specified, then the
measuring Party may proceed with the tests as though the other Party were
present, and the results therefrom shall be deemed correct and accurate.

 

If Gatherer determines that any measurement error results from pulsation, Owner
shall or shall itself cause the person who owns the facilities that are causing
the pulsation to (at its or their expense), within sixty (60) Days of its
receipt of notification, reduce the pulsation to a level such that the square
root error in respect of pulsation is not greater than one percent (1%).

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F
MEMORANDUM OF AGREEMENT

 

Notice is hereby given of the following Gathering Services Agreement:

 

GATHERER:         PRB Gas Transportation, Inc.

 

OWNER:                Storm Cat Energy (USA) Operating Corporation

 

COUNTY:              Campbell

 

STATE:                  Wyoming

 

DATE:                                        effective date

 

COMMITMENT:                 All of Owner’s interest in the oil and gas leases
described on Exhibit A attached hereto (whether presently owned or hereafter
acquired) and incorporated by reference and all of Owner’s interest in natural
gas production from all wells located thereon have been committed to Gatherer
under and subject to the terms of the referenced Agreement.

 

RIGHT-OF-WAY:                To the extent permitted under third party
agreements, Owner has granted rights-of-way and rights-of-access to Gatherer to
own and operate service lines and other equipment on the described lands. Said
lines and equipment remain the property of Gatherer during and after termination
of the Agreement.

 

Further information concerning the contract is available from PRB Gas
Transportation, Inc., 1875 Lawrence Street, Suite 450, Denver, Colorado 80202.
The parties are filing this Memorandum of Agreement as record of the referenced
agreement for all purposes at law and in equity.

 

RETURN THIS DOCUMENT TO:

William Hayworth

 

PRB Gas Transportation, Inc.

 

1875 Lawrence Street, Suite 450

 

Denver, CO 80202

 

IN WITNESS WHEREOF, Gatherer and Owner have executed this Memorandum for
recording the records of the described County and State.

 

PRB GAS TRANSPORTATION, INC.

 

STORM CAT ENERGY (USA) OPERATING CORPORATION

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

J. Scott Zimmerman, President

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

1875 Lawrence Street, Suite 450

Address:

 

1125 17th Street, Suite 2310

 

 

Denver, CO 80202

 

 

Denver, CO 80202

 

F-1

--------------------------------------------------------------------------------


 

STATE OF COLORADO

)

 

 

)

ss.

CITY AND COUNTY OF DENVER

)

 

 

The foregoing instrument was acknowledged before me on                     ,
2006, by                   , the                of PRB GAS TRANSPORTATION, INC.,
a Nevada corporation.

 

Witness my hand and official seal.

 

 

 

 

 

Notary Public

 

My commission expires:

 

 

STATE OF                                     COLORADO)

)  ss.

CITY AND COUNTY OF DENVER                )

 

The foregoing instrument was acknowledged before me on                        ,
2006, by J. Scott Zimmerman, the President of Storm Cat Energy (USA)
Corporation, a Colorado corporation.

 

Witness my hand and official seal.

 

 

 

 

 

Notary Public

 

My commission expires:

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT G
TO THE
GATHERING SERVICES AGREEMENT

 

GATHERING FACILITY LIMITATIONS

 

•                  There are no pigging facilities or drips on the pipeline
between the two Receipt Points which may limit the ability to optimize
compression.

 

•                  The inlet header is an unconventional design utilizing low
spots in the pipe to manually dump liquids. This type of design may limit the
ability to handle significant liquid volumes.

 

•                  The inlet separator design is unknown and currently out of
service. The suction scrubber on the compressor skid is the only liquids
handling facility in service. This may limit the ability to handle significant
liquid volumes.

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT H
TO THE
GATHERING SERVICES AGREEMENT

 

INITIAL FACILITIES

 

Station PRFC#6 (NW/4 NW/4, Section 35 Township 56 North Range 74 West):

 

•                  Graveled compressor site with 4 strand barbed wire fence

 

•                  “Low Spot” headers for each of the incoming existing laterals
(other than the section 36 wells). This includes manual dump riser on each
header and a crossover riser to the common suction header

 

•                  Below ground steel pipe manifolds built for four compressors
(currently one installed). Includes risers and valves for each future
compressor. The four manifolds are the suction, discharge, fuel, and drain. One
of the suction risers is currently being used as an inlet connection for the gas
line from the Section 36 wells.

 

•                  2” Fisher control valve used for recycling

 

•                  Low pressure separator with dump/drain controls and fittings:

•                  Manufactured in 2000 by Superior Fabrication

•                  MAWP 150# at 150 degree F

•                  Serial # 001137-6

 

•                  100 bbl tank:

•                  Manufactured by Natco

•                  9’ x 6’- 8”

•                  Serial # 71015513-05

 

•                  Gas fired tank heater:

•                  Manufactured by Natco

•                  500,000 BTU/HR burner

•                  Serial # 0008-146

 

•                  200 gallon plastic water tank.

 

•                  Sump with pump, controls, and piping including 10’ x 6’
fiberglass hut and heater

 

•                  Heat tracer on all exposed water lines

 

G-2

--------------------------------------------------------------------------------


 

•                  Fuel separator/filter:

•                  Manufactured by Perry Equipment

•                  MAWP 275# at 100 degree F

•                  Serial # 138031-16

 

•                  2” fuel gas system with 2 - Fisher 627H regulators.

 

•                  Fuel meter - 2” Daniel senior meter Serial # 00380509.

 

•                  Dehydration Skid:

•                  Tower –

•                  24” x 25’

•                  Serial # 90-378

•                  Manufactured by Production Facilities Equipment in 1990

•                  Regen burner –

•                  250,000 btu/hr

•                  Serial # SB12-8h

•                  Glycol Tank on rack with containment

 

•                  Teledyne oxygen analyzer

 

•                  Scott Bacharach gas detector model 4800

 

•                  Fire eye for building

 

•                  20’ x 60’ red iron building with two walk-in doors and one
rollup

 

G-2

--------------------------------------------------------------------------------


 

Station PRFC#5 (SW/4 SW/4, Section 22 Township 56 North Range 74 West):

 

•                  Graveled compressor site with 4 strand barbed wire fence

 

•                  “Low Spot” headers for each of the incoming existing
laterals. This includes manual dump riser on each header and a crossover riser
to the common suction header

 

•                  Below ground steel pipe manifolds built for four compressors
(currently one installed). Includes risers and valves for each future
compressor. The four manifolds are the suction, discharge, fuel, and drain. One
of the suction risers is currently being used as an inlet connection for the gas
line from the Section 36 wells.

 

•                  2” Fisher control valve used for recycling

 

•                  Low pressure separator with dump/drain controls and fittings:

•                  Manufactured in 2000 by Superior Fabrication

•                  MAWP 150# at 150 degree F

•                  Serial # 001137-7

 

•                  100 bbl tank:

•                  Manufactured by Natco

•                  9’ x 6’- 8”

•                  Serial # 71015513-04

 

•                  Gas fired tank heater:

•                  Manufactured by Natco

•                  500,000 BTU/HR burner

•                  Serial # 0008-211

 

•                  200 gallon plastic water tank.

 

•                  Sump with pump, controls, and piping including 10’ x 6’
fiberglass hut and heater

 

•                  Heat tracer on all exposed water lines

 

•                  Fuel separator/filter:

•                  Manufactured by Perry Equipment

•                  MAWP 275# at 100 degree F

 

G-2

--------------------------------------------------------------------------------


 

•                  Serial # 138031-12

 

•                  2” fuel gas system with 2 - Fisher 627H regulators.

 

•                  Fuel meter - 2” Daniel senior meter Serial # 00380508.

 

•                  Dehydration Skid:

•                  Tower –

•                  24” x 25’

•                  Serial # 89-247C

•                  Manufactured by Production Facilities Equipment in 1989

•                  Regen burner –

•                  250,000 btu/hr

•                  Serial # unknown

•                  Glycol Tank on rack with containment

 

•                  Teledyne oxygen analyzer

 

•                  Scott Bacharach gas detector model 4800

 

•                  Fire eye for building

 

•                  20’ x 60’ red iron building with two walk-in doors and one
rollup

 

•                  Inlet relief valve – Anderson Greenwood 4” – Serial #
00/36330

 

•                  Discharge relief valve – Anderson Greenwood 2” – Serial
#00/36332

 

Pipeline System (NW/4 NW/4 Section 35, Township 56 North, Range 74 West to SW/4
SW/4 Section 22, Township 56 North, Range 74 West)

 

•                  12” Poly pipeline SDR 17 approximately 2 miles long

 

G-2

--------------------------------------------------------------------------------